PER CURIAM:
Claimant brought this action to recover damages to her 1984 Cadillac Seville, which occurred on November 29, 1993, in West Logan, Logan County. Claimant’s vehicle sustained damages in the amount of $708.00.
The evidence adduced tat the hearing of this claim established that claimant was driving her automobile on W.Va. Route 10 in West Logan, when the right rear tire struck an area in the highway which appeared to have been cut by respondent’s employees to prepare the hole for paving, which was not controverted by the respondent. She was driving at approximately 25-30 miles per hour at the time of the incident. She was familiar with the road and was aware that there were holes, but the holes had not been cut out for patching. There were no warning signs or signals of any kind at the location of the hole. Claimant’s vehicle sustained damages to a tire, rim, and hubcap, and had to be realigned. Although claimant alleges $708.00 as the amount of the damages, the damages substantiated by the exhibits total $378.00. Claimant stated that she only maintains liability insurance upon her vehicle.
The Court, having reviewed the evidence in this claim, has determined that the respondent failed adequately to warn the traveling public that a hole had been cut in the pavement to prepare the surface for repairs. This failure to warn the public constitutes negligence which was the proximate cause of the damages to the claimant’s automobile.
In accordance with the findings of facts as stated above, the Court makes an award to the claimant in the amount of $378.00.
Award of $378.00.